Citation Nr: 0019264	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  95-17 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence was received to warrant 
reopening the veteran's claim of entitlement to service 
connection for a renal disability, for accrued benefits 
purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from March 1968 to March 1970.  
He died August 7, 1994; the appellant is his surviving 
spouse.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from November 1994 and March 1995 rating 
decisions of the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1.  In a decision dated in May 1990, the RO denied reopening 
the veteran's claim of entitlement to service connection for 
renal disease and notified him of that determination in June 
1990; he did not appeal.

2.  In September 1993, the RO denied reopening the veteran's 
claim of entitlement to service connection for renal disease; 
he perfected a timely appeal to that determination.

3.  The veteran died August 7, 1994.  The death certificate 
shows the immediate cause of death as acute myocardial 
infract due to coronary artery disease due to 
arterioscoliosis.  A history of kidney transplant was listed 
as other significant conditions contributing to but not 
resulting in death.

4.  During his lifetime the veteran was not service-connected 
for any disability.

5.  At the time of his death the veteran's application to 
reopen his claim of entitlement to service connection for 
renal disease was in appellate status, pending forwarding to 
the Board.  

6.  The evidence submitted subsequent to the May 1990 RO 
decision that denied reopening the claim of entitlement to 
service connection for renal disease does not bear directly 
and substantially upon the specific matter under 
consideration; is cumulative or redundant; and/or is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

7.  There is no competent evidence of record showing that any 
service-connected disability caused or contributed to the 
veteran's death.



CONCLUSIONS OF LAW

1.  The May 1990 RO decision that denied reopening the 
veteran's claim of entitlement to service connection for 
renal disease became final.  38 U.S.C.A. § 7105(c) (West 
1991) (formerly 38 U.S.C. § 4005(c)); 38 C.F.R. § 20.1103 
(1999) (formerly 38 C.F.R. § 19.192).

2.  No new and material evidence has been received to warrant 
reopening the veteran's claim of entitlement to service 
connection for renal disease for the purposes of accrued 
benefits.  38 U.S.C.A. §§ 5108, 5121 (West 1991); 
38 C.F.R. §§ 3.156(a), 3.1000 (1999).

3.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records, to include the report 
of medical examination at discharge, are negative for 
notation of cardiovascular or renal disability.  

In February 1984, the veteran presented for a VA examination 
with complaints of kidney problems and high blood pressure.  
It was noted that hypertension was first diagnosed four or 
five years earlier and that two or three years earlier 
chronic renal failure was identified.  Hypertension was not 
found on examination.  

In March 1984, the RO received records from Humana Hospital 
Metropolitan, dated in January 1984.  Hospital reports note a 
two-year history of kidney disease, with recent complaints to 
include restless leg syndrome.  Also noted was a two-year 
history of treatment for hypertension.  The impression was 
chronic renal failure and the physician noted that the 
veteran probably had end-stage renal disease.  The veteran 
underwent surgical placement for dialysis.  His post-
operative course was uneventful.  The discharge diagnosis was 
chronic renal failure, stated to probably be secondary to 
focal glomerulosclerosis.  

In a rating decision dated in April 1984, the RO denied 
service connection for disabilities to include chronic renal 
failure and notified the veteran of that determination by 
letter dated in May 1984; the veteran did not appeal.

In March 1990, the RO received a statement in which the 
veteran claimed entitlement to service connection for 
multiple disabilities to include, kidney disease, hearing 
problems, a nervous condition, depression, low back pain, 
hemorrhoids, and vision problems.  

In April 1990, the RO received a letter from J.R., M.D., who 
reported that the veteran presented with end-stage renal 
disease in 1984 and thereafter underwent successful renal 
transplantation.  Dr. J.R. stated that "[a]lthough records 
are not available which would document the cause of his renal 
failure, it is conceivable that the condition existed as 
early as 1968.  Obviously there is no way of documenting that 
possibility at this time."

In statements submitted in connection with his appeal the 
veteran reported in-service symptoms such as back pain and 
lower extremity swelling and argued that such were 
manifestations of his kidney disease.

The RO denied the veteran's service connection claims in a 
rating decision dated in May 1990 and notified the veteran in 
a letter dated in June 1990.  In a decision dated in December 
1992, the Board determined that the veteran had not timely 
appealed the RO's denial of service connection for those 
disability. 

In August 1993, the veteran filed an application to reopen 
his claim of entitlement to service connection for renal 
disease.  He submitted a letter from Dr. J.R., dated in July 
1993, and setting out that at the time the veteran presented 
in 1984 it was not possible to determine the cause of his 
renal failure.  Dr. J.R. stated that "[a]lthough a large 
number of kidney disease may evolve to End Stage Renal 
Disease over a long period of time, it is possible that [the 
veteran's] disease was present in the late 1960's or even 
before."  Dr. J.R. continued to note that the veteran 
required chronic hemodialysis for a short period of time and 
then underwent a "very successful kidney transplant in 1984.  
He continues to do very well in that regard."

The RO denied reopening his claim in September 1993 and the 
veteran appealed.  In his substantive appeal, a letter 
received March 1994 following the RO's issuance of a 
statement of the case in February 1994, the veteran again 
reported that he started having low back pain and lower 
extremity swelling while in the service.  The veteran 
identified a physician, Dr. Garcia, who refused to provide a 
statement as he had destroyed medical records and could not 
remember the details.  The veteran indicated that Dr. Garcia 
believed there might be a connection between the joint 
swelling and back pain.  The veteran reported that Dr. 
Mireles stated the kidney disease "possibly had its onset 
around 1968."  

In June 1994, the RO received records of treatment from Mercy 
Hospital dated in April 1978 and from Doctor's Hospital dated 
from 1982 to 1984.  In April 1978, the veteran was admitted 
to Mercy Hospital and treated for abdominal complaints.  
Discharge diagnoses were acute enterocolitis with probable 
colon diverticulitis, dehydration, a small bowel intestinal 
obstruction and gangrenous appendicitis.  In March 1981, Dr. 
Mireles examined the veteran at Doctors Hospital.  X-rays 
showed seeming hypoplasia of both kidneys.  Testing revealed 
some impairment of renal function bilaterally.  Renal biopsy 
was performed, confirming renal insufficiency.  A hospital 
summary noted that one year earlier the veteran was found to 
be hypertensive and then had an episode of hematospermia.  
The veteran denied any history of swelling of the face, 
swelling of the lower extremities, prior history of 
hematuria, or known history of proteinuria.  The report notes 
chronic renal insufficiency with small bilateral kidneys, 
cause unknown, and hypertension with grade III retinopathy.  
The physician, Dr. Garcia, noted that the fact that the 
veteran had small kidneys bilaterally pointed to a chronic 
process, most likely chronic glomerulonephritis.  The 
veteran's hypertension was determined to be secondary to his 
kidney problems.

The veteran died August 7, 1994.  The death certificate shows 
the immediate cause of death as acute myocardial infract due 
to coronary artery disease due to arterioscoliosis.  Other 
significant conditions contributing to but not resulting in 
death were identified as a history of kidney transplant.  The 
appellant filed for benefits, on an accrued benefits, and for 
the cause of the veteran's death.  She argued that the 
veteran had been taking anti-rejection medication subsequent 
to his kidney transplant and that such contributed to his 
death.  She also argued that his kidney problems were 
misdiagnosed in service, citing his low back and lower 
extremity problems in service as manifestations of kidney 
disease. 

In May 1999, the Board remanded the case in order to attempt 
to obtain further records from Doctor's Hospital or Dr. J.R.  
The RO requested the appellant to identify any relevant 
treatment and to provide release.  She identified treatment 
in 1981 and 1982 at Doctor's Hospital; those records are 
already in the claims file as noted by the RO.  She 
identified treatment at the Kidney Disease Center and Humana 
Hospital Metropolitan.  The RO requested those records and 
advised the appellant that if not received by October 19, 
1999, the claim would be considered on the evidence of 
record.  The Kidney Disease Center did not respond and 
Metropolitan indicated that the veteran had not been seen at 
that facility.  The appellant did not further comment.

Pertinent Laws and Regulations

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where a veteran served for at 
least 90 days during a period of war or after 
December 31, 1946, and certain chronic diseases, such as 
cardiovascular-renal disease, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Service connection is also warranted for 
disability proximately due to or the result of a service-
connected disorder and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  In the case of aggravation, 
such secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448, 449 (1995).  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Well Groundedness

Under 38 U.S.C.A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") to be "one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible" in order 
meet the burden established in the statute.  Kandik v. Brown, 
9 Vet. App. 434, 439 (1996); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

In order for a claim of entitlement to service connection to 
be well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  See Anderson, supra; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

Finality and Reopening Claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (1999).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was announced by the 
Court.  Elkins v. West, 12 Vet. App. 209 (1999).  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, , 12 Vet. App. 203 (1999).

Accrued Benefits

Under 38 U.S.C.A. § 5121, the appellant is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid for a period of two years preceding 
the veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  In Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the 
United States Court of Appeals for the Federal Circuit held 
that the veteran must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision in order for a surviving 
spouse to be entitled to accrued benefits.  Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

Cause of Death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991 and Supp. 1999); 
38 C.F.R. § 3.312.  A disability may be service-connected if 
it results from an injury or disease incurred in, or 
aggravated by, military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Notwithstanding the 
foregoing, service connection may be granted for disease 
which is diagnosed after discharge from military service, 
when all of the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1997); see Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).  Service connection 
may also be granted for disability that is due to service-
connected disease or injury.  38 C.F.R. § 3.310 (1999).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

In order for a claim of entitlement to service connection for 
the cause of a veteran's death to be well grounded, there 
must be presented competent evidence of the veteran's death; 
a disease or injury which was incurred in service (lay or 
medical evidence); and a nexus between the in-service disease 
or injury and the veteran's death (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed.Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza); and 
Ramey v. Brown, 9 Vet. App. 40, 46 (1996) (applying Caluza 
analysis to death claims).

Analysis

Accrued Benefits

First, the Board does not dispute that the appellant timely 
filed a claim for accrued benefits, or that the veteran had a 
claim of entitlement to service connection for renal disease, 
based on materiality, pending at the time of his death.  The 
Board emphasizes that the appellant thus stands in the shoes 
of the veteran and the determination to be made herein is 
whether new and material evidence was received during the 
veteran's lifetime to warrant reopening the claim of 
entitlement to service connection for renal disease.  

The last final decision in this case is the May 1990 RO 
decision, which denied reopening the claim of entitlement to 
service connection for renal disease.  The veteran did not 
appeal that determination.  38 U.S.C.A. § 7105(c).  At that 
time the RO considered that the veteran's service medical 
records were negative for notation of renal disability, and 
also considered post-service medical evidence, first dated 
many years after discharge and noting only a two-to-three 
year history of renal problems.  The RO also considered Dr. 
J.R.'s assertion that renal disease could possibly have had 
its onset as early as 1968 and the veteran's statements 
relevant to in-service symptomatology such as back pain and 
lower extremity swelling.

The additional evidence received during the veteran's 
lifetime consists only of his own statements, a second letter 
from Dr. J.R., and records of private treatment and 
hospitalization in 1978 and the early 1980s.  First, with 
respect to the veteran's own statements, his recounting was 
not new.  The RO had previously considered his reports of in-
service symptoms.  Godwin v. Derwinski, 1 Vet. App. 419, 424 
(1991).  If the evidence is found not to be "new," the 
analysis ends there; its materiality is not relevant.  Smith 
v. West, 12 Vet. App. 312 (1999).

In any case, the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Court, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
extended the principal of Grottveit v. Brown, 5 Vet. App. 91 
(1993), to hold that if lay assertions of medical causation 
will not suffice initially to establish a plausible, well 
grounded claim, under 38 U.S.C.A. § 5107(a), it necessarily 
follows that such assertions cannot serve as the predicate to 
reopen a claim under 38 U.S.C.A. § 5108.  The veteran's 
assertions are therefore insufficient to reopen his claim.  

Next, the Board notes that Dr. J.R.'s 1993 statement, 
although arguably new, represents merely a re-iteration of 
his previously offered opinion as to the possibility that 
renal disease began in 1968.  Dr. J.R. admits to the 
impossibility of determining the cause of the veteran's renal 
disease.  The Court has held that a physician's statement is 
not new and material evidence when based on a veteran's 
previously rejected recitation of history and not on an 
independent review of the records, and particularly true 
where, as here, there is no indication that the opinion was 
formed on a basis separate from the recited history and the 
physician never reviewed the service medical records or other 
relevant document which would enable formation of an opinion 
based on independent grounds.  Blackburn v. Brown, 8 Vet. 
App. 97, 103 (1995) (citing Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); Knightly v. Brown, 6 Vet. App. 2220, 205-06 
(1993); and Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993)).

In this case, there is no indication that Dr. J.R. reviewed 
the veteran's service records.  In short, an opinion based 
upon an inaccurate factual premise, even if not expressly so 
stated, is no better than the facts alleged and has no 
probative value.  Reonal, at 460-61 (1993).  As such, Dr. 
J.R.'s statement is not material, and is insufficient to 
reopen the veteran's claim.  Curry v. Brown, 7 Vet. App. 59, 
66 (1994).  The Board also stresses that where, as here, a 
physician is unable to offer a definite causal relationship 
that opinion may not be utilized in establishing service 
connection as such an opinion is non-evidence.  Perman v. 
Brown, 5 Vet. App. 237, 241 (1993); Sklar v. Brown, 5 Vet. 
App. 104, 145-6 (1993).  See also Elkins v. Brown, 5 Vet. 
App. 474 (1993) (if factual contentions have been considered 
previously, they cannot be accepted as new and material 
evidence simply because they now form the basis of a medical 
opinion).  As such, Dr. J.R.'s statement is not new and 
material.  38 C.F.R. § 3.156(a).

Perhaps just as significantly, Dr. J.R.'s opinion is 
speculative in that it implies that there is no basis for 
finding that the kidney disease had its onset in service.  
The Court has previously held that statements from doctors 
which are inconclusive as to the origin of a disease cannot 
fulfill the nexus requirement to well ground a claim.  Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  However, use of cautious language 
does not always express inconclusiveness in a doctor's 
opinion on etiology, and such language is not always too 
speculative for purposes of finding a nexus.  Cf. Watai v. 
Brown, 9 Vet. App. 441 (1996).  An etiological opinion should 
be viewed in its full context, and not characterized solely 
by the medical professional's choice of words.  Lee v. Brown, 
10 Vet. App. 336, 339 (1997) (applying the Tirpak and Watai 
analysis to a determination as to whether evidence was new 
and material).  

In Obert v. Brown, the Court held that a medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim.  
Bostain v. West, 11 Vet. App. 11 Vet. App. 124 (1998); Obert 
v. Brown, 5 Vet. App. 30 (1993).  Dr. J.R.'s opinion is 
inconclusive in that it notes only that it is "conceivable" 
that the kidney disease began as early as service, while 
noting that this "possibility" could not be documented.

Finally, the Board recognizes the addition of private medical 
records dated in the late 1970s and early 1980s.  Such are, 
in fact, new, not having previously been considered.  They 
are also pertinent insofar as they include diagnosis of renal 
disease and cite examination findings.  However, such records 
are consistent in noting only a two-to-three year history of 
renal disease, still many years after the veteran's service 
discharge.  Those records contain no opinion relating the 
onset of renal disease to service or otherwise opining that 
renal disease was related to the veteran's period of service.  
Notably, in connection with hospitalization in 1981, the 
veteran contradicted his statement relevant to having 
experienced in-service problems such as lower extremity 
swelling.  In short, the additionally received evidence, to 
include the private medical records, is negative for any 
competent evidence of in-service renal disease, kidney 
disability manifested within one year of service discharge, 
or an opinion relating later diagnosed kidney disease to the 
veteran's period of service.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  As such, there is no new and material evidence to 
warrant reopening the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The May 1990 RO decision that denied 
reopening the veteran's claim of entitlement to service 
connection for renal disease remains final, see 
38 U.S.C.A. § 7105(c), and the appellant's accrued benefits 
claim is denied.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

Board recognizes that the Court, in Graves v. Brown, 9 Vet. 
App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) (West 
1991) duty to advise the claimant of evidence needed to 
complete the application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  
However, this claim is adjudicated for accrued benefits 
purposes and the determination can be made only on 
information in the claims file at the time of the veteran's 
death.  During his lifetime the veteran identified no 
evidence sufficiently new and material to warrant reopening 
his claim.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
VA has no further duty with respect to the appellant's 
accrued benefits claim.

Cause of Death

The veteran died August 7, 1994.  The death certificate shows 
the immediate cause of death as acute myocardial infract, due 
to coronary artery disease, due to arterioscoliosis.  The 
veteran's history of kidney transplant was noted in the 
section of "Other significant conditions contributing to but 
not resulting in death." As noted above, the Board has 
denied reopening the claim of entitlement to service 
connection for kidney disease, for accrued benefits purposes.  
For the same reasons, the Board finds that the claim for 
service connection for the cause of death based on kidney 
disease is not well grounded.

While the death certificate suggests that kidney disease 
contributed to death, there is no competent evidence linking 
the kidney disease to service.  Here, the Board does 
parenthetically note that the appellant is not, in any case, 
competent to provide an opinion as to causation, such as with 
respect to her argument that kidney transplant medications 
contributed to the veteran's death.  See Espiritu, supra.  

The Board next notes that the veteran was not service-
connected for cardiovascular disease during his lifetime.  
Moreover, a review of the competent evidence of record fails 
to show that service connection for cardiovascular disease 
was warranted.  More specifically, the veteran's service 
medical records are negative for note of any cardiovascular 
defect or abnormality and showed no pertinent diagnoses.  Nor 
is there competent evidence of such within one year of 
service discharge.  See 38 C.F.R. § 3.303, 3.307, 3.309.  
Rather, the first evidence of record showing any 
cardiovascular disease is dated nearly a decade after 
discharge from service.  Records show diagnosis of and 
treatment for hypertension at that time.  Although there is 
evidence relating such to kidney disease, as stated, service 
connection for the former has been denied and thus there is 
no plausible claim under 38 C.F.R. § 3.310(a).

A review of the evidentiary record shows no competent opinion 
relating hypertension or other cardiovascular disease, to 
include arteriosclerosis or a myocardial infarct, to the 
veteran's period of service.  See 38 C.F.R. § 3.303(d).  As 
such, the claim of entitlement to service connection for the 
cause of the veteran's death must be denied as not well 
grounded.  

Because the appellant's claim is not well grounded, VA is 
under no duty to further assist her in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.159(a) (1999); Epps v. Gober, 126 F.3d 1454 (Fed. Cir. 
1997);  see also Morton v. West, 12 Vet. App. 477 (1999) 
(holding that VA cannot assist a claimant in developing a 
claim which is not well grounded).  The Court has held that 
VA, in certain circumstances, may be obligated to advise the 
claimant of evidence that is needed to complete the 
application for benefits.  38 U.S.C.A. § 5103 (West 1991); 
see generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
This obligation depends upon the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted in connection with the 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Court has also held that the obligation exists only in the 
limited circumstances where the appellant has referenced 
other known and existing evidence.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  

In the instant case, VA has attempted to obtain additional 
medical records potentially probative of the appellant's 
claim.  Such efforts were unsuccessful.  To the extent that 
the RO has not obtained records, if any, related to the 
veteran's terminal treatment or hospital admission, the 
appellant has not identified such, demonstrated any relevant, 
or otherwise requested VA to obtain them.  Counts v. Brown, 6 
Vet. App. 473 (1994).  In fact, the appellant has not 
identified any medical evidence that would support her 
contention that kidney or cardiovascular disease had its 
onset in or is otherwise related to service.  As no evidence 
that will support a well-grounded claim has been identified, 
VA has no further duty to the appellant in this claim.


ORDER

The claim of entitlement to service connection for a renal 
disability on an accrued basis is denied.

Service connection for the cause of the veteran's death is 
denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

